ORDER
DONNA M. CONROY of CRANFORD, who was admitted to the bar of this State in 1986, having pleaded guilty in the United *245States District Court for the District of New Jersey to a two-count information charging her with making false entries to deceive the Federal Deposit Insurance Corporation (FDIC) and First State Bank (FSB), in violation of 18 U.S.C. § 1005 and 2, and to conspiracy to deceive the FDIC and FSB and to influence the FDIC, in violation of 18 U.S.C. § 317, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), DONNA M. CONROY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately, and until the further Order of this Court; and it is further
ORDERED that DONNA M. CONROY be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that DONNA M. CONROY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.